Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 9, what is “an opposing team action”? 
	With respect to claim 10, what is meant by “the players are defensive player”? each player is defender (on defense) and attacker, or alike (on offense), it is the same player. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrah et al US 7,384,382 (“Farrah”).
	As per claim 1, Farrah discloses an apparatus for improving player skills (the embodiment of system 600 in Figs. 6A-6D and 6:42-7:42 in conjunction to Figs. 1A-2 4 and 5), comprising: 
	a plurality of belts, each belt to be worn by each of a plurality of players, each belt comprising a band, an adjustable fastener proximate one longitudinal end of the band, and connecting links disposed on the band between the one longitudinal end and another longitudinal end (harness belt 635 to be placed upon a user’s waist and including an adjustable buckle 655 (Fig. 6D; 7:14+); the belt further includes a plurality of links (fabric strips 631)(Figs. 6B-6C) to be placed upon the belt 635 and configure to includes D-rings (e.g. 530 in Fig. 5)(see also 7:1-13)  ; 
	and a plurality of elastic cords, each elastic cord connectable between one of the connecting links on the belt worn by each player and one of the connecting links on each of two adjacent players to each player (the system further includes a plurality of elastic cords (towlines 120/420) and the system to be used by a plurality of players as the towlines (elastic cords) are connected to a respective link of adjacent player)(Figs. 1A and 1B; 3:9-64).
	With respect to the device as an apparatus for improving basketball defensive player skills as recites in the preamble it is noted that a preamble is generally not
accorded any patentable weight where it merely recites the purpose of a process or the
intended use of a structure, and where the body of the claim does not depend on the
preamble for completeness but, instead, the process steps or structural limitations are
able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	Also, with respect to the intended use of the device “wherein when connected, the elastic cords and belts form a single perimeter closed pattern” it is further noted that 
A claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 
Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	It is clear that the device of Farrah is fully capable in forming such closed pattern.
	As per claim 2, with respect to wherein the connecting links are movable along the band when connected by the plurality of elastic cords, note Figs. 6B-6D in conjunction to 6:42-65 fabric 630 (to receive the D-ring) is attached to the belt via male-female connections that can be translate on any desire place upon the belt 635.
	As per claim 4, with respect to wherein the elastic cords each comprises a spring-loaded bark closed clasp at each longitudinal end, note Fig. 4A and 3:65-4:25; and 5:50-6:6) regarding the towline 120/420 (elastic cord).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5-7 Farrah is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrah.
	As per claim 3, in the is embodiment Farrah is not specific regarding wherein the elastic cords each comprises an elastomer core disposed within a woven fiber exterior jacket.  
	However, in the embodiment of Fig. 8A (8:43+) Farrah discloses an elastic core (825) and a cover (835).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Farrah’s elastic core as elastic cords each comprises an elastomer core disposed within exterior jacket for the reason that a skilled artisan would have been motivated to use an alternative elastic cord while forming his apparatus.
	With respect to the use of a woven fiber to the cover, it is noted that the selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Farrah’s cover formed by a woven fiber for the reason that a skilled artisan would have been motivated in forming a cover with known material that are strong enough yet safe to be use as the elastic loops stretches in play/use time. 
	As per claims 5, 6, with respect to wherein the elastic cords are in a fully stretched length range of 16 to 18 feet (claim 5), wherein the elastic cords have a relaxed length of five feet (claim 6), note 7:64-8:42 (in particular 8:21-42)), Figs. 9A+, 9:18-52 and 12:1+ regarding the properties of the elastic loops, towlines of Farrah to include relaxed length and fully stretched dimensions.
	Although, Farrah is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Farrah’s elastic loops with such dimension as claimed for the reason that a skilled artisan would have been motivated to discover the optimum elastic loops, by routine experimentation, suitable for training different sports as well as appropriate to different age, skills, sizes, and etc.  
 	As per claim 7, with respect to wherein the elastic cords have a spring rate of 18 pounds force at 95 percent of full stretch, note at least 8:21-42 and 13:1+ regarding such properties of force of the elastic towline/s.
	As discussed above, although Farrah is not specific regarding such dimensions it is not inventive to discover the optimum or workable ranges by routine experimentation, and modifying Farrah as such would have been obvious for similar reasons discussed above (i.e. forming an optimize elastic loop suitable for different sports, appropriate to age, skills, and etc.).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrah as applied to claim 1 above, and further in view of Clark et al US 2003/0220160 (“Clark”).
 	As per claim 8, Farrah is not specific regarding wherein a number of the plurality of belts and a number of the elastic cords is five.
	However, in a similar field of apparatus for training athletes, Clark discloses wherein a number of a plurality of belts and a number of an elastic cords is five (Fig. 3B and [0040] in conjunction to Fig. 1 and [0036]; there are five belts 101 and five cords 103 with resilient section 105.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Farrah’s wherein a number of the plurality of belts and a number of the elastic cords is five as taught by Clark for the reason that a skilled artisan would have been motivated by Clark’s suggestions to use such number of belts and elastic cords to allow versatility of training group of players in different skills of defense, offense and transition ([0003], [0010], [0015] and [0040]).  
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Clark or, in the alternative, under 35 U.S.C. 103 as obvious over Clark in view of Farrah.
	As per claim 9, Clark discloses a method for practicing basketball player movement (the system is design to practice player’s skills of defense ([0003]) and suitable for basketball ([0006])(Figs. 1-3C; pars. [0002], [0003], [0006], [0015] and [0026]-[0041]), comprising: 
	having each of a plurality of players wear a respective one of plurality of belts (Figs. 2A-3C), each belt comprising a band, an adjustable fastener proximate one longitudinal end of the band (belt 101 with an adjustable buckle)(Fig. 1; [0026] and [0027]), and connecting links disposed on the band between the one longitudinal end and another longitudinal end (belt connectors 102)(Fig. 1; [0027]-[0029]), and a plurality of elastic cords (cords 103 made from nylon, fibrous materials, and resilient section/s 105)(Fig. 1; [0031]-[0033], [0035] and [0036]), each elastic cord connected between each of the connecting links on the one of the plurality of belts worn by each player and one of the linking rings on the belt worn by each of two adjacent players (Figs. 2A-3C; connected via cord connectors 104;Fig. 1 and [0028], [0029])), wherein when connected, the elastic cords and the belts form a single perimeter closed pattern (Figs. 3A-3C); and causing at least one of the players to move his position or change orientation in response to an opposing team action, wherein the move or change of the at least one player causes a corresponding tug on the belt worn by the other of the plurality of players (the formation and drills accordance to Figs. 3A-3C in conjunction to [0003], [0004], [0006], [0011], [0013] and [0037]-[0040] as the different configuration of the players govern by the movement of the players, as practicing different skills (e.g. basketball defense skills and alike).
	If there is any doubt regard the examiner interpretations to Clark’s cords as elastic cord, it is noted that Farrah discloses the use of elastic cords (towline 120/420) (Fig. 4A and 3:65-4:25; and 5:50-6:6 in conjunction to Figs. 1A and 1B).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Clark’s cords as elastic cord as taught by Farrah for the reason that a skilled artisan would have been motivated by Clark’s suggestion to use a suitable cord that is comfortable to a user yet allow the require movement of the players during trainings.  Farrah’s elastic cord would have been such suitable and comfortable cord that is design to be connected between adjacent players.
 	As per claim 10, with respect to wherein the players are defensive players, the examiner construed the players (e.g. Figs. 3A-3C) as defensive players as the device to be use for practicing defense ([0003]).

	As per claim 11, although in this embodiment Clark is not specific regarding wherein the connecting links are movable along the band when connected by the plurality of elastic cords, Clark in the embodiment of Figs. 5A-5C and [0044]-[0047] discloses such movable connectors links along the belt.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Clark’s connectors links to be movable for the reason that a skilled artisan would have been motivated by Clark’s suggestion that such movable links allow a greater freedom for the practicing players ([0047]).
	As per claim 12, with respect to wherein the elastic cords each comprises an elastomer core disposed within a woven fiber exterior jacket, Farrah discloses an elastic core (825) and a cover (835) (Fig. 8A; 8:43+).
	With respect to the use of a woven fiber to the cover, it is noted that the selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Farrah’s cover formed by a woven fiber for the reason that a skilled artisan would have been motivated in forming a cover with known material that are strong enough yet safe to be use as the elastic loops stretches in play/use time. 
	As per claim 13, with respect to wherein the elastic cords each comprises a spring-loaded bark closed clasp at each longitudinal end, note Fig. 4A and 3:65-4:25; and 5:50-6:6) regarding the towline 120/420 (elastic cord) of Farrah
	Note: the examiner acknowledged that Clark does not disclose the limitations of claims 12 and 13.  However, since the above rejection is also rejected under 35 USC 103 in view of Farrah, it is not deem necessary to create another section as the examiner attempts to simplify the Office action and not create an unnecessary lengthy Office action.
	As per claims 14, 15, with respect to wherein the elastic cords are in a fully stretched length range of 16 to 18 feet (claim 14) and wherein the elastic cords have a relaxed length of five feet (claim 15), note 7:64-8:42 (in particular 8:21-42)), Figs. 9A+, 9:18-52 and 12:1+ regarding the properties of the elastic loops, towlines of Farrah to include relaxed length and fully stretched dimensions.
	Although, Farrah is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Clark-Farrah’s elastic loops with such dimension as claimed for the reason that a skilled artisan would have been motivated to discover the optimum elastic loops, by routine experimentation, suitable for training different sports as well as appropriate to different age, skills, sizes, and etc.  
	As per claim 16, wherein the elastic cords have a spring rate of 18 pounds force at 95 percent of full stretch, note at least 8:21-42 and 13:1+ regarding such properties of force of the elastic towline/s of Farrah
	As discussed above, although Farrah is not specific regarding such dimensions it is not inventive to discover the optimum or workable ranges by routine experimentation, and modifying Clark-Farrah as such would have been obvious for similar reasons discussed above (i.e. forming an optimize elastic loop suitable for different sports, appropriate to age, skills, and etc.).
	Note: the examiner acknowledged that Clark is not specific regarding such limitations of claims 14-16.  However, as mentioned above there is no need to create an unnecessary lengthy Office action.
 	As per claim 17, Clark discloses wherein a number of the plurality of players is five (Fig. 3B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :note 892 form for a list of references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K/Examiner, Art Unit 3711                                                                                        9/8/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711